Grimke, J.
held, that in treasons and trespasses, the highest and lowest offences, there are no accessaries or subordinate offenders. All are principals ; and wherever men go to do an unlawful act of this kind,. all and every oi them arc liable to the full extent; though where several are sued, a jury may apportion as they think just and proper .(a) It is immaterial to what purpose the goods were applied ; the injury to the deceased’s estate was the only point for the consideration of the jury.
The definitive treaty of peace, in 1783, between Great Britain and this country, was next urged in behalf of the defendant; and it was contended, that die fourth clause of the treaty, which says “ There shall be no future confisca- “ tions or prosecutions, for any thing done during the war,” exempted the defendant from responsibility.
*16. But, said the judge, it has been decided over and over again, that the exemption in that article of the treaty only relates to criminal prosecutions at the suit of the state, for treasons, murders, trespasses, misdemeanors, &c. It does not exonerate or excuse persons from damages in civil suits, wherever they had injured their neighbour.
Verdict for plaintiff, 800/.

 See the case of ¡Chite v. and others.* ante* page 12.